Citation Nr: 1501796	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-19 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma 


THE ISSUES

1.  Entitlement to service connection for epididymitis/testicle swelling and pain.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for hemorrhoids. 

5.  Entitlement to service connection for a left arm disability. 

6.  Entitlement to service connection for low back disability. 

7.  Entitlement to service connection for prostate cancer. 

8.  Entitlement to service connection for a skin disability. 

9.  Entitlement to service connection for right shoulder arthritis. 

10.  Entitlement to service connection for a thyroid disorder. 

11.  Entitlement to service connection for a bilateral knee disability. 

12.  Entitlement to service connection for bursitis/bilateral bicipital tendonitis.

13.  Entitlement to service connection for a right wrist disability.  

14.  Entitlement to service connection for a hernia disability.

15.  Entitlement to service connection for chronic fatigue syndrome. 

16.  Entitlement to service connection for baldness, to include as due to an undiagnosed illness. 

17.  Entitlement to service connection for bursitis of the feet. 

18.  Entitlement to service connection for chronic headaches. 

19.  Entitlement to service connection for erectile dysfunction.  

20.  Entitlement to service connection for blurred vision and eye problems.  

21.  Entitlement to service connection for muscle aches.  

22.  Entitlement to a rating in excess of 30 percent for PTSD. 

23.  Entitlement to a compensable rating for right eye corneal scar.   


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968 and from March 1971 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In October 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's record.  

All issues not withdrawn are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the record at the October 2014 videoconference hearing, and prior to the promulgation of a Board decision in the matter, the Veteran expressed his intent to withdraw his appeals seeking service connection a left arm disability, low back disability, prostate cancer, a skin disability, right shoulder arthritis, a thyroid disorder, a bilateral knee disability, bursitis/bilateral bicipital tendonitis, a right wrist disability, a hernia disability, chronic fatigue syndrome, baldness, bursitis of the feet, chronic headaches, erectile dysfunction, blurred vision and eye problems, muscle aches, and for a compensable rating for right eye corneal scar.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for service connection for a left arm disability, low back disability, prostate cancer, a skin disability, right shoulder arthritis, a thyroid disorder, a bilateral knee disability, bursitis/bilateral bicipital tendonitis, a right wrist disability, a hernia disability, chronic fatigue syndrome, baldness, bursitis of the feet, chronic headaches, erectile dysfunction, blurred vision and eye problems, muscle aches, and for a compensable rating for right eye corneal scar are met; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Veteran's expression of intent to withdraw his appeals as to the claims of service connection for a left arm disability, low back disability, prostate cancer, a skin disability, right shoulder arthritis, a thyroid disorder, a bilateral knee disability, bursitis/bilateral bicipital tendonitis, a right wrist disability, a hernia disability, chronic fatigue syndrome, baldness, bursitis of the feet, chronic headaches, erectile dysfunction, blurred vision and eye problems, muscle aches, and for a compensable rating for right eye corneal scar, discussion of the impact of the Veterans Claims Assistance Act of 2000 (VCAA) (see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, and 3.326(a)) is moot.

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary. 
38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105.  An appeal may be withdrawn by the Veteran or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received. 
38 C.F.R. § 20.204(b)(3).

On the record at the October 6, 2014 hearing, the Veteran confirmed that he wished to withdraw the appeals seeking service connection for a left arm disability, low back disability, prostate cancer, a skin disability, right shoulder arthritis, a thyroid disorder, a bilateral knee disability, bursitis/bilateral bicipital tendonitis, a right wrist disability, a hernia disability, chronic fatigue syndrome, baldness, bursitis of the feet, chronic headaches, erectile dysfunction, blurred vision and eye problems, muscle aches, and for a compensable rating for right eye corneal scar.  

Hence, there is no allegation of error or fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeals must be dismissed.


ORDER

Entitlement to service connection for a left arm disability is dismissed. 

Entitlement to service connection for low back disability is dismissed. 

Entitlement to service connection for prostate cancer is dismissed. 

Entitlement to service connection for a skin disability is dismissed. 

Entitlement to service connection for right shoulder arthritis is dismissed. 

Entitlement to service connection for a thyroid disorder is dismissed. 

Entitlement to service connection for a bilateral knee disability is dismissed. 

Entitlement to service connection for bursitis/bilateral bicipital tendonitis is dismissed.

Entitlement to service connection for a right wrist disability is dismissed.  

Entitlement to service connection for a hernia disability is dismissed.

Entitlement to service connection for chronic fatigue syndrome is dismissed. 

Entitlement to service connection for baldness, to include as due to an undiagnosed illness is dismissed. 

Entitlement to service connection for bursitis of the feet is dismissed. 

Entitlement to service connection for chronic headaches is dismissed. 

Entitlement to service connection for erectile dysfunction is dismissed.  

Entitlement to service connection for blurred vision and eye problems is dismissed.  

Entitlement to service connection for muscle aches is dismissed.  

Entitlement to a compensable rating for right eye corneal scar is dismissed.   


REMAND

The Veteran claims that his PTSD is worse than is reflected by his current rating. The Veteran was last afforded a VA examination in April 2010.  Since this examination, the Veteran testified (and the record shows) that he continues to seek mental health treatment and indicated that due to the severity of his symptoms (to include irritability, anger, and aggression) he filed for divorce from his wife.  Continued treatment, and the failure of personal relationships, are indicative of a worsening of symptomology.  As such, a contemporaneous examination is indicated.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With regard to his claim of service connection for tinnitus, the Veteran asserts that he has had tinnitus since service.  An April 2010 examination found that the Veteran did not have a hearing loss disability, and therefore his tinnitus could not be related to military noise exposure.  The examiner failed to provide an etiology for the Veteran's tinnitus, and failed to discuss whether the Veteran had tinnitus related to his service.  As such, an examination to secure an (adequate) etiology opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

With regard to his claim of service connection for hemorrhoids, the Board notes that the Veteran was not afforded a VA examination to determine the nature and etiology of his hemorrhoids.  Service treatment records (STRs) note a presence of hemorrhoids on September 1996 retirement examination.  Post-service treatment records show treatment for hemorrhoids.  As such, an examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim of service connection for a disability manifested by epididymitis and/or testicle swelling, the Veteran was afforded an examination in April 2010.  The Board finds this examination to be inadequate.  Specifically, the examiner determined the Veteran did not have a diagnosis of epididymitis.  However, treatment records from July 2010 show a diagnosis of intermittent left epididymitis.  Additionally, the examiner noted that he could not locate a STR that showed a diagnosis of epididymitis.  The Board notes that in October 1981, the Veteran complained of groin pain and epididymitis was diagnosed.  Due to these insufficiencies in the April 2010 opinion, another examination is warranted.  See Barr, supra. 

The Veteran claims that his sleep apnea is secondary to his service-connected PTSD.  Obstructive sleep apnea was diagnosed in 2007.  In support of his claim, he submitted an article titled "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome" that suggests a possibility of a connection between sleep-disordered breathing and PSTD.  The question of whether PTSD causes or aggravates sleep apnea is one that is inherently medical in nature; as such, a medical opinion must be secured.  McLendon, supra.  

Finally, at the hearing, the Veteran testified that he would be submitting updated treatment records from private providers.  Such updated records have not been provided; however, the Veteran submitted authorizations for the release of information from Dr. D. Maury and from Dr. K. Dick.  As updated treatment records from these providers may contain pertinent information, they must be secured.  

Additionally, the Veteran testified that he had seen a VA doctor in the month prior to the hearing.  The most recent record of VA treatment is dated in March 2014.  Therefore, as records of treatment for the disabilities on appeal may contain pertinent information and are constructively of record, they must be secured.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluations or treatment he has received for the claimed disabilities and to provide the authorizations necessary for VA to obtain any private records of such evaluations and treatment.  The AOJ should secure for the record copies of the complete clinical records of the evaluations and treatment from all providers identified (to specifically include Dr. D. Maury and from Dr. K. Dick). 

2.  The AOJ should secure for association with record updated (from March 2014 to the present) records of any VA treatment the Veteran has received for the disabilities remaining on appeal.

3.  After completion of directives (1)-(2), the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to assess the current severity of his service-connected PTSD.  The record must be made available to the examiner and reviewed in conjunction with the examination.  The examiner should describe fully the current disability picture presented by the Veteran's PTSD, identifying all current symptoms in detail, and commenting on the associated impairment on the Veteran's occupational and everyday functioning.

4.  After completion of directives (1)-(2), the AOJ should then arrange for the Veteran to be examined by an appropriate examiner(s) to determine the etiology of his tinnitus, hemorrhoids, sleep apnea, and epididymitis.  The record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner(s) should respond to the following:
      
      Tinnitus:
a. Does the Veteran have tinnitus? 

b. If so, is it at least as likely as not (a 50% or greater probability) that it is etiologically related to his service, to include reports of noise exposure therein?

Hemorrhoids: 
c. Does the Veteran have hemorrhoids? 

d. If so, is it at least as likely as not (a 50% or greater probability) that it is etiologically related to his service?  Please consider, and discuss as necessary, the September 1996 retirement examination which note a presence of hemorrhoids.  

Epididymitis/Testicle Swelling: 
e. Does the Veteran have a disability manifested by epididymitis and/or testicle swelling? 

f. If so, is it at least as likely as not (a 50% or greater probability) that such is etiologically related to his service?  Please consider, and discuss as necessary, the October 1981 STR which shows the Veteran's complaints of testicle pain.  
      
      Sleep Apnea:
g. Does the Veteran have sleep apnea? 

h. If so, is at least as likely as not (a 50 % or  greater probability), that such is etiologically related to his service?  In providing this opinion, the examiner should address the Veteran's allegations of continuous symptoms of sleep apnea since service.

i. Additionally, the examiner is asked to opine whether it is at least as likely as not (a 50 % or  greater probability), that the Veteran's sleep apnea was caused or aggravated by the Veteran's service-connected PTSD.  Please consider, and discuss as necessary, the internet article titled "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome" received from the Veteran.  

5.  The AOJ must ensure that all development sought is completed and should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


